765 N.W.2d 320 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Matthew Joseph SOARES, Defendant-Appellee.
Docket No. 137268. COA No. 273333.
Supreme Court of Michigan.
May 27, 2009.

Order
On order of the Court, the motion for reconsideration of this Court's January 16, 2009 order is considered, and it is GRANTED. We VACATE our order dated January 16, 2009. On reconsideration, the application for leave to appeal the July 24, 2008 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of People v. Feezel (Docket No. 138031) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.